     Case 2:18-cv-02787-KJM-DMC Document 49 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON GERAY,                                      No. 2:18-CV-2787-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JENNIFER SHAFER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action under

18   42 U.S.C. § 1983. Final judgment was entered on September 25, 2019, and this matter was

19   closed. See ECF No. 42. Plaintiff appealed. See ECF No. 45.

20                  The matter was referred to the undersigned by the Ninth Circuit Court of Appeals

21   to certify whether in forma pauperis status should continue on appeal or whether the appeal is

22   frivolous or taken in bad faith, in which case in forma pauperis status would be revoked. See

23   28 U.S.C. § 1915(a)(3); see also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir.

24   2002). Having reviewed the entire file, the court concludes in forma pauperis status should be

25   revoked because the appeal is frivolous for the reasons outlined in the Court’s July 1, 2019,

26   findings and recommendations and September 25, 2019, order.

27   /////

28   /////
                                                        1
     Case 2:18-cv-02787-KJM-DMC Document 49 Filed 04/20/20 Page 2 of 2

 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      Plaintiff’s in forma pauperis status should be revoked; and
 3                 2.      The Clerk of the Court is directed to serve a copy of this order on the Pro
 4   Se Unit at the Ninth Circuit Court of Appeals.
 5   DATED: April 17, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
